UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 19-6327


NEAL BENJAMIN,

                           Petitioner - Appellant,

             v.

JENNIFER SAAD,

                           Respondent - Appellee.



Appeal from the United States District Court for the Northern District of West Virginia,
at Wheeling. Frederick P. Stamp, Jr., Senior District Judge. (5:17-cv-00161-FPS)


Submitted: May 16, 2019                                           Decided: May 21, 2019


Before DIAZ and THACKER, Circuit Judges, and HAMILTON, Senior Circuit Judge.


Affirmed by unpublished per curiam opinion.


Neal Benjamin, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      Neal Benjamin, a federal prisoner, appeals the district court’s order accepting the

recommendation of the magistrate judge and dismissing his 28 U.S.C. § 2241 (2012)

petition for failing to satisfy the criteria articulated in United States v. Wheeler,

886 F.3d 415, 429 (4th Cir. 2018), cert. denied, 139 S. Ct 1318 (2019).          We have

reviewed the record and find no reversible error. Accordingly, we grant leave to proceed

in forma pauperis and affirm for the reasons stated by the district court. Benjamin v.

Saad, No. 5:17-cv-00161-FPS (N.D.W. Va. Feb. 22, 2019).          We dispense with oral

argument because the facts and legal contentions are adequately presented in the

materials before this court and argument would not aid the decisional process.

                                                                             AFFIRMED




                                            2